Dear Mr. Fontenot:
Please be advised that our office is in receipt of your opinion request.  Specifically, you inquired as to whether you can appoint the town Utility Superintendent to serve as a member on the Housing Authority Board of Commissioners.
To answer your question we turn to Louisiana R.S. 42:63 (D), which sets forth the law with regard to Dual Office Holding.  Pursuant to this statute, it would be permissible to hold a local part-time appointive office and at the same time hold another local part-time appointive office.  Because the town Utility Superintendent is a part-time appointed office and because a member of the Housing Authority Board of Commissioners is also a part-time appointive office, it is the opinion of this office that there is no dual office conflict in your inquiry.
I hope this opinion has satisfactorily answered your request.  If you have any further questions, please do not hesitate to contact our office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ____________________________ VIRGINIA L. COREIL Assistant Attorney General
Date Received: August 8, 2002
Date Released: September 13, 2002